Tenney, J., orally.
The admission of the officer, who made the' service, cannot affect the judgment in the manner contended for by the defendants. This case is clearly distinguishable from those relied on in the argument. So far as *353the record shows, the justice had jurisdiction and the judgment was properly rendered. The defendants are bound by the judgment, until it be reversed. The defendants had no rights in the wheel, except what they derived from the officer. They are his bailees, and are not permitted to invoke the illegalities of the judgment. Whether the judgment were rightful or wrongful, or there were no judgment at all, the officer is bound, to account for the property.

Exceptions overruled.